 Case 2:20-cv-02952-RGK-AFM Document 11 Filed 04/29/20 Page 1 of 2 Page ID #:124
                                                                                               JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-02952-RGK-AFM                                         Date   April 29, 2020
 Title             RAQUEL AGUAYO v. STERLING JEWELERS INC., et al




 Present: The                    R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
          Sharon L. Williams (not present)                                     Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:                 (IN CHAMBERS) Order Remanding Action to State Court

        On February 27, 2020, Raquel Aguayo (“Plaintiff”) filed a complaint against Sterling Jewelers,
Inc. (“Defendant”) alleging common law and state statutory claims based on sexual harassment and
discrimination in the workplace.

      On March 30, 2020, Defendant removed the action to this Court alleging jurisdiction on the
grounds of diversity of citizenship. Upon review of Defendant’s Notice of Removal, the Court hereby
remands the action for lack of subject matter jurisdiction.

         Pursuant to 28 U.S.C. § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involved an amount in controversy that
exceeds $75,000. After a plaintiff files a case in state court, the defendant attempting to remove the case
to federal court bears the burden of proving the amount in controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must plausibly allege in
its notice of removal that the amount in controversy exceeds the jurisdictional threshold. Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54(2014). If the plaintiff contests, or the court
questions, the defendant’s allegation, the defendant must establish that the jurisdictional requirement has
been met by a preponderance of the evidence. Guas v. Miles, Inc., 980 F.2d 564, 566–67 (9th Cir. 1992).

       In her complaint, Plaintiff seeks damages, past and future earnings and benefits, punitive
damages, damages for emotional distress, and attorney fees. In support of its removal, Defendant relies
primarily on an initial demand letter from Plaintiff demanding $250,000. As Defendant points out, a
settlement letter is relevant evidence of the amount in controversy if it appears to reflect a reasonable
estimate of the Plaintiff’s claim. Cohn v. Petsmart, 281 F.3d 837, 840 (9th Cir. 2002)(emphasis added).

      Upon review of Plaintiff’s demand letter, the Court finds that Defendant fails to prove that the
amount in controversy exceeds $75,000 by a preponderance of the evidence. In Plaintiff’s letter, she

CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
 Case 2:20-cv-02952-RGK-AFM Document 11 Filed 04/29/20 Page 2 of 2 Page ID #:125
                                                                                             JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       2:20-cv-02952-RGK-AFM                                         Date    April 29, 2020
 Title          RAQUEL AGUAYO v. STERLING JEWELERS INC., et al

calculates $27,500 as the estimated loss of earnings. Then, Plaintiff summarily estimates $1,000,000 in
damages for mental anguish and emotional distress, based on a medical recommendation for Plaintiff to
spend time with family and continue seeing a Kaiser-contract psychotherapist once a week. As to
punitive damages and attorney fees and costs, Plaintiff does not attempt to assign any monetary value.
With $27,500 as a starting point, and no supporting evidence regarding emotional distress damages, the
Court cannot find that $250,000 is a reasonable estimate of Plaintiff’s claim.

       As Defendant points out, Plaintiff would be entitled to statutory attorney fees if the action
succeeds. However, the Court finds that Defendant has not carried its burden of showing by a
preponderance of the evidence the amount of future attorney fees. At best, Defendant has provided only
speculation.

       As to punitive damages, such amount is also speculative, as Defendant has offered no
evidentiary support.

      Accordingly, the Court is not satisfied that Defendant has satisfied its burden of showing by a
preponderance of the evidence, that the amount in controversy meets the jurisdictional requirement.

         In light of the foregoing, the action is hereby remanded to state court for all further proceedings.


         IT IS SO ORDERED.


                                                                                               :
                                                            Initials of Preparer




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                   Page 2 of 2
